MEMORANDUM OF UNDERSTANDING

            This Memorandum of Understanding is entered into this the 29 day of
April, 2005, among WAYMON L. HICKMAN ("Hickman"), FIRST FARMERS & MERCHANTS
NATIONAL BANK ("Bank"), and FIRST FARMERS & MERCHANTS CORPORATION
("Corporation"). 

            WHERAS, Hickman, having reached the mandatory retirement age of
seventy from the Bank and Corporation Board of Directors, would continue to work
serving as an "Ambassador" in the six counties served by the Bank. 

            WHERAS, Hickman would continue to serve on the Executive Committee
as the Honorary Chairman, with Executive Committee fees to be paid, and Honorary
Board Member for life, maintain the title of Senior Chairman of the Board and
serve on other Bank related committees as assigned by the Board of Directors.
Hickman would serve on various civic, professional and charitable positions as
he chooses. 

            Hickman would work part-time for which he would receive: 

(A) $5,000.00 per month, beginning May 1, 2005;           

(B) Certain benefits that he now receives, including but not limited to Graymere
Country Club dues,                              Kiwanis,  Tennessee Bankers
Association and other bank related expenses and use of bank automobile;
           

(C) Participation in the Senior Executive Officers' Bonus Plan on the same basis
as other senior officers, with base salary as established on January 1, 2002,
which is $264,600.00, to be calculated through December 31, 2005; and

(D)  Hickman would maintain an office of his choice on the third floor
equivalent to the office of Virgil H. Moore, Jr.

            Hickman's agreement with the Bank and Corporation will terminate
April 30, 2008, unless terminated earlier by either party, with any changes in
this Memorandum to be agreed upon by both parties. 

/s/ Waymon L. Hickman

WAYMON L. HICKMAN













 

/s/ H. Terry Cook Jr.

H. TERRY COOK, JR, CHAIRMAN

COMPENSATION COMMITTEE

FIRST FARMERS & MERCHANTS

NATIONAL BANK









 

FIRST FARMERS & MERCHANTS

NATIONAL BANK





 

By:  /s/ T. Randy Stevens

Its:  Chief Executive Officer

 

 

FIRST FARMERS & MERCHANTS

CORPORATION



 

By:  /s/ T. Randy Stevens

Its:  Chief Executive Officer

 

 

ATTEST: 



/s/ Martha M. McKennon

SECRETARY

 